Citation Nr: 0602007	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  97-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for traumatic arthritis of the right and left 
knees prior to January 13, 1997.

2.  Entitlement to a disability rating greater than 10 
percent for traumatic arthritis of the right knee from 
January 13, 1997.

3.  Entitlement to a disability rating greater than 10 
percent for traumatic arthritis of the left knee from January 
13, 1997.

4.  Entitlement to a compensable initial disability rating 
for right lung fibrous density.

5.  Entitlement to a compensable initial disability rating 
for prostatitis.

6.  Entitlement to a compensable initial disability rating 
for status post excision of basal cell carcinoma under the 
left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971 and from October 1979 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  This case was previously before the Board 
in March 2001 and December 2003 at which times it was 
remanded for further development.  


FINDINGS OF FACT

1.  From the effective date of the grant of service 
connection, the veteran's traumatic arthritis of the knees 
has been productive of painful motion in each knee.

2.  From January 13, 1997, the veteran's traumatic arthritis 
of the right knee has been productive of normal limitation of 
motion with functional loss due to pain.

3.  From January 13, 1997, the veteran's traumatic arthritis 
of the left knee has been productive of normal limitation of 
motion with functional loss due to pain.

4.  From the effective date of the grant of service 
connection, the veteran's right lung fibrous density has been 
asymptomatic.

5.  From the effective date of the grant of service 
connection, the veteran's prostatitis has been productive of 
some dribbling and urinary frequency, but has not required 
the use of absorbent materials or been productive of urinary 
tract infections requiring long-term drug therapy, one or two 
hospitalizations per year, or intermittent intensive 
management.

6.  From the effective date of the grant of service 
connection, the veteran's service-connected status post 
excision of basal carcinoma under the left eye scar has been 
well-healed and nontender without functional or cosmetic 
impairment; there are no characteristics of disfigurement, to 
include no elevation or depression, no hypo or hyper 
pigmentation, and normal texture.


CONCLUSIONS OF LAW

1.  The criteria for separate compensable, 10 percent, 
evaluations for traumatic arthritis of the right and left 
knees have been met from June 2, 1995, to January 13, 1997.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, Codes 5010, 5260-5261 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met 
for the period from January 13, 1997.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Codes 
5010, 5260-5261 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met 
for the period from January 13, 1997.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Codes 
5010, 5260-5261 (2005).

4.  The criteria for a compensable evaluation for right lung 
fibrous density have not been met from the effective date of 
the grant of service connection.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6802 (1995), 
6845 (2005).

5.  The criteria for a compensable evaluation for prostatitis 
have not been met from the effective date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.3, 4.7, 4.115a , Diagnostic Code 7527 (2005).

6.  The criteria for a compensable evaluation for status post 
excision of basal cell carcinoma scar under the left eye from 
the effective date of the grant of service connection have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.118, Diagnostic Codes 7802-7805 (1995, 2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the February 1996 decision preceded the enactment of the 
VCAA.  Thereafter, the RO did furnish VCAA notice to the 
veteran regarding the issues in September 2004.  Because the 
VCAA notice in this case was not provided to the appellant 
prior to the RO decision from which he appeals, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2004 letter, as well as the March 
1997 statement of the case and July 1998, July 2000, October 
2002 and June 2005, supplemental statements of the case, the 
RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the September 
2004 letter, VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from identified 
private health care providers.  VA also informed the veteran 
to send copies of any relevant evidence he had in his 
possession and that he could also get any relevant records 
himself and send them to VA.  Thus, the Board finds that VA's 
duty to notify has been fulfilled and any defect in the 
timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding increased rating claims, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disabilities at issue are to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).



A.  The Right and Left Knees

Background

The veteran's service medical records include a March 1994 
bone scan report containing results consistent with 
tricompartmental degenerative joint disease of the knees.  
Knee x-rays taken in service were normal.  The veteran was 
given an inservice assessment of early degenerative joint 
disease and placed on a permanent P3 profile. 

During an August 1995 VA examination, the veteran reported 
that he experiences pain and stiffness in his knees whenever 
he "overdoes it" or jogs.  Findings revealed flexion to 140 
degrees bilaterally and extension to 0 degrees.  The medial 
and lateral collateral ligaments were intact, and the 
anterior and posterior cruciate ligaments were intact.  Pivot 
shift examination was negative.  Patellar inhibition tests 
were negative bilaterally.  The veteran was diagnosed as 
having history of bilateral degenerative joint symptoms, 
mild.  

In February 1996, the veteran was seen in a VA outpatient 
clinic complaining of his knees.  On examination there was 
minor crepitus and full range of motion.  The veteran was 
assessed as having degenerative joint disease, both knees.  

VA physical therapy notes dated in March and April 1996 
reflect the veteran's complaint that his knees were getting 
worse, and that the pain increased with running and stair 
climbing.  The veteran said that he walked two and a half to 
three miles a day.  He was given strengthening exercises to 
do at home.  

Knee x-rays taken in March 1997 revealed minimal medial joint 
compartment narrowing; otherwise, normal.  A March 1997 bone 
scan revealed osteoarthritic changes in both knees.  

An April 1997 record from a VA orthopedic clinic states that 
the bone scan results showed a slight increase in uptake of 
the lateral aspect of the knees.

A July 1997 consultation report reflects the veteran's chief 
complaint of knee pain which he said he had had for five 
years.  He said he had been treated with exercises which 
helped, but did not completely relieve his symptoms.  
Examination of both knees revealed no effusion and full range 
of motion.  The ligaments were stable.  X-rays were normal.  
An impression was given of probably early degenerative 
arthritis of the knees.  

The veteran reported during a November 1997 VA examination of 
a "slow downhill course characterized by bilateral knee pain 
exacerbated by activity and made better by rest."  He noted 
particular problems with stair climbing.  He also reported 
knee pain on the right after walking on concrete for two 
hours and on the left after walking four hours.  He said he 
was currently taking Naprosyn on a daily basis for knee pain.  
Examination of the knees revealed flexion to 140 degrees and 
extension to 0 degrees.  The medial and lateral collateral 
ligaments were intact bilaterally.  The anterior and 
posterior cruciate ligaments were intact bilaterally.  Pivot 
shift examination was negative bilaterally.  Patellar 
inhibition test was negative bilaterally.  With a 10 pound 
weight added on knee extensions from a sitting position, the 
veteran struggled with the last 4 to 5 exercises.  No 
difficulty was shown with left deep knee bends.  On the 
right, the veteran could not rise without assistance through 
the last 40 degrees of extension.  He was diagnosed as having 
history of bilateral degenerative changes of the knees, mild 
by radiographic criteria, and with Deluca examination would 
rate that the veteran had functional loss of range of motion 
of approximately 15 degrees bilaterally because of fatigue 
and pain. 

In July 1998, the RO assigned separate 10 percent ratings for 
the veteran's right and left knees to, effective January 13, 
1997.

The veteran was diagnosed during a January 2000 VA general 
examination as having mild degenerative changes of the 
bilateral knees, with normal examination at that time.  The 
examiner relayed the veteran's report that there had been no 
significant changes with respect to his knees since a 1997 VA 
examination.

Findings from a VA evaluation in October 2000 revealed mild 
early degenerative joint disease and chondromalacia of the 
patella on each side.  

During a September 2002 VA examination, the veteran said that 
there had been no change in symptoms in his right knee, and 
his left knee continued to bother him somewhat more than his 
right knee.  He reported that he had had his right knee 
injected again with some improvement, but that it was back to 
the baseline with pain going up and down stairs.  He also 
reported that he worked as a security guard.  Examination of 
the left knee showed no effusion, redness, or tenderness to 
palpation.  Flexion was to 140 degrees and extension was to 0 
degrees.  Medial and lateral collateral ligaments were 
intact.  The anterior and posterior cruciate ligaments were 
intact.  Pivot shift examination revealed some discomfort on 
external rotation with straightening, but no locking and 
patella manipulation was nontender.  Examination of the right 
knee showed flexion to 140 degrees, extension to 0 degrees.  
The medial and lateral collateral ligaments were intact.  The 
posterior cruciate ligaments were intact.  Pivot shift 
examination revealed some pain on external rotation and 
nontender on manipulation of the patella.  The veteran 
complained of pain with turning up to 20 degrees short of 
full extension and 15 degrees short of full flexion against 
stress, both on the exam table and doing one legged deep knee 
bend on partial weightbearing.  With respect to the right 
knee, the veteran complained of pain after 10 degrees of 
short of full extension and 15 degrees short of full flexion.  
The veteran again complained of pain with similar range of 
motion with partial weightbearing on deep knee bends.  The 
veteran was diagnosed as having left knee, mild to moderate 
degenerative changes consistent with a loss of 15 degrees of 
extension and 20 degrees of flexion during normal activities 
because of pain and discomfort.  Regarding the right knee, 
there were mild degenerative changes with loss of 5 degrees 
of extension and 20 degrees of flexion during normal 
activities because of pain and stiffness.  

Legal Criteria

Arthritis due to trauma and substantiated by x-ray findings 
are to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis, in 
turn, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees, and a 30 percent evaluation is 
warranted for knee flexion to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code (Code) 5260 (2005).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability. 38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14.  VAOGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.

Prior to January 13, 1997

From the date of the veteran's June 1995 claim for service 
connection, he has demonstrated normal extension to 0 degrees 
and normal flexion to 140 degrees.  See 38 C.F.R. § 4.71a, 
Plate I.  These findings are evident on the August 1995 VA 
examination report, outpatient records in February 1996 and 
July 1997, and the November 1997 VA examination report.  
Consequently, these findings are commensurate with a less 
than compensable rating under Code 5260 and Code 5261 based 
on a strict adherence to the rating criteria.  However, the 
veteran has been consistent in his complaints of bilateral 
knee pain, particularly on stair climbing and excessive use 
since service.  Moreover, although inservice x-rays revealed 
no evidence of arthritis, the veteran was shown by bone scan 
to have tricompartmental arthritis in both knees in service.  
Therefore, the veteran's knee disabilities most approximate 
the criteria under Code 5003 for arthritis and painful 
motion.  However, as the veteran experiences these symptoms 
in both knees, he is entitled to separate 10 percent ratings 
for each knee for the period prior to January 13, 1997.  
38 C.F.R. § 4.71a, Code 5003.

A higher than 10 percent evaluation is not warranted in 
either knee for the period prior to January 13, 1997, when 
considering that the veteran's actual range of motion 
findings in his knees were normal.  Thus, the criteria for 
the next higher rating, to 20 percent, under Codes 5260 and 
5261 have not been met even after considering entitlement to 
a higher rating due to functional loss.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Moreover, in the absence of evidence of disability comparable 
to ankylosis, dislocation of semi-lunar cartilage, or 
impairment of the tibia or fibula, Diagnostic Codes 5256, 
5258, or 5262, respectively, are not applicable.  Also, in 
view of the lack of objective findings of either lateral 
instability or recurrent subluxation, Diagnostic Code 5257 is 
not applicable in evaluating either knee disability.  In 
fact, the veteran's ligaments in his knees were specifically 
found to be intact during the August 1995 VA examination.   

For the foregoing reasons, the veteran is entitled to 
separate, 10 percent, ratings for the right and left knees 
from the date of the grant of service connection to January 
13, 1997.  

From January 13, 1997

The Board finds that the veteran's right and left knee 
disabilities are appropriately rated as 10 percent disabling 
for painful motion and do not warrant higher evaluations from 
January 13, 1997.  This is so based on normal range of motion 
findings with respect to the right and left knees.  As noted 
above, the veteran has consistently demonstrated normal 
extension of 0 degrees and flexion of 140 degrees in both 
knees, including during the November 1997 VA examination.  
See 38 C.F.R. § 4.71a, Plate I.  Similarly, the VA examiner 
from a January 2000 VA examination stated that there had been 
no significant change in the veteran's knees since the 
November 1997 VA examination and knee findings at that time 
were normal.  These findings are commensurate with a less 
than compensable rating under Code 5260 and Code 5261 based 
on a strict adherence to the rating criteria.  With that in 
mind, the veteran is appropriately rated at 10 percent for 
painful motion.  With respect to pain, the veteran has 
consistently complained of pain and was found by the November 
1997 VA examiner as having an estimated 15 degree functional 
loss in each knee due because of pain and fatigue.  

In sum, the Board finds that the level of impairment 
resulting from the veteran's right and left knee degenerative 
joint disease is comparable to painful motion of the right 
and left knees, for which 10 percent evaluations have 
appropriately been assigned.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  A higher than 10 percent evaluation for painful motion 
in either knee is simply not warranted in view of the normal 
limitation of flexion and extension demonstrated.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, the Board does not interpret the 
General Counsel opinion as providing for separate ratings for 
noncompensable limitation of flexion and limitation of 
extension due to pain and believes that the 10 percent rating 
for limitation of motion with pain (although noncompensable 
under Codes 5260 and 5261) under Code 5003 is all that is 
permitted under that regulatory provision.

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.  Also, in view of the lack 
of objective findings of either lateral instability or 
recurrent subluxation, Diagnostic Code 5257 is not applicable 
in evaluating either knee disability.  In specific regard to 
Code 5257, the veteran was noted to have stable ligaments 
during a July 1997 consultation and intact ligaments during 
the November 1997 and January 2000 VA examinations.  

For the foregoing reasons, the preponderance of the evidence 
is against ratings in excess of 10 percent for the veteran's 
traumatic arthritis of the right and left knees from January 
13, 1997.  As such, the benefit-of-the-doubt doctrine does 
not apply and the claims must be denied.  38 U.S.C.A. § 5107.

Additionally, the Board finds that the veteran's traumatic 
arthritis of the right and left knees for the periods prior 
to and subsequent to January 1997 is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's knee 
disabilities have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.

B.  Right Lung Fibrous Density

Background

An inservice chest x-ray in October 1989 showed a faint 
nodular density in the veteran's right upper lung.  An x-ray 
in April 1990 was unchanged from the earlier one.  Tomograms 
in May 1990 showed the density and noted it remained 
indeterminate.  The density remained on x-ray in January 1995 
and was described as a fibrous tissue.

On VA examination in August 1995, the veteran's chest was 
clear to auscultation and percussion.  The veteran was 
diagnosed as having history of abnormal chest x-ray with 
presumed benign lesion, ongoing follow-up.

On VA examination in November 1997, the examiner noted that 
there had been no change in the veteran's pulmonary status to 
the best of his knowledge.  He said that an x-ray performed 
in February of that year showed no change from previous x-
rays.  He added that the veteran had had a pulmonary function 
test (PFT) that was normal.  He diagnosed the veteran as 
having right lung fibrous density, diagnosis unchanged, 
stable.

No changes were noted with respect to the veteran's lung 
density during a January 2000 VA examination.  The veteran 
was diagnosed as having right lung fibrous density, 
unchanged, and asymptomatic.  During an October 2000 VA 
evaluation for another condition, the veteran's lungs were 
found to be clear to auscultation.  

Pulmonary function studies performed in August 2000 revealed 
forced vital capacity (FVC) of 95 percent predicted, and 
forced expiratory volume in one second (FEV1) of 89 percent 
predicted.  The interpretation given was no obstructive lung 
disease.

Pulmonary function studies were also performed in September 
2002 revealing forced vital capacity (FVC) of 90 percent 
predicted, and forced expiratory volume in one second (FEV1) 
of 82 percent predicted.  The interpretation was possible 
mild airway obstruction with decreased FEV1 since August 2000 
from 3.58 to 3.19.  

On file is a January 2004 report from a VA contract examiner 
who indicated that he had examined the veteran and reviewed 
portions of his claims file.  He explained that the veteran 
had chronic bronchitis without air flow obstruction, 
secondary to tobacco use over the past 35 years and which he 
continued with.  He said that PFTs were in the low normal 
range and the veteran showed no evidence of respiratory 
impairment at that time.  He said he suspected the veteran's 
right upper nodule, which measured 6mm, was a granuloma, and 
was not causing any of the veteran's current symptoms.  He 
went on to state that the veteran's symptoms of dyspnea with 
exertion and morning cough were likely the result of his 
smoking, chronic bronchitis, and sedentary lifestyle.  

Discussion

The regulations that were in effect for restrictive lung 
diseases when the veteran filed the claim on which this 
appeal is based, provide for a 10 percent rating when the 
disease is definitely symptomatic with pulmonary fibrosis and 
moderate dyspnea on extended exertion.  A 30 percent rating 
requires a showing of moderate symptoms with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by PFTs.  For assignment of a 60 percent 
evaluation, a showing of severe symptomatology with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by PFTs, with 
marked impairment of health was required.  Upon a showing of 
pronounced symptoms with extent of lesions comparable to far 
advanced pulmonary tuberculosis or PFTs confirming a markedly 
severe degree of ventilatory deficit, with dyspnea at rest 
and other evidence of severe impairment of bodily vigor 
producing total incapacity, a 100 percent evaluation is 
warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6802 
(1996).

By regulatory amendment which became effective from October 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating respiratory disorders such as that 
for which the veteran is service connected, now codified at 
38 C.F.R. § 4.97, diagnostic Code 6845 (2005).  Under the 
revised criteria for restrictive lung diseases, assignment of 
a 10 percent is warranted where pulmonary function testing 
reveal that FEV-1 is 71 to 80 percent predicted; FEV-1/FVC is 
71 to 80 percent; or where DLCO (SB) is 66 to 80 percent 
predicted. A 30 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 56 to 70 percent 
predicted; FEV-1/FVC is 56 to 70 percent; or where DLCO (SB) 
is 56 to 65 percent predicted.  A 60 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is 40 to 55 percent predicted; FEV- 1/FVC is 40 to 
55 percent; or where DLCO (SB) is 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15-20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6843 (2005).

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new and old 
criteria for respiratory disorders in an October 2002 rating 
decision.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In this case, a compensable rating is not warranted under 
either the new or old criteria for rating respiratory 
disabilities since the veteran's service-connected right lung 
fibrous density is asymptomatic.  After examining the veteran 
and reviewing portions of his case file in January 2004, a 
private contract physician opined that the "tiny 6mm right 
upper lobe nodule" which he suspected was a granuloma was 
not causing any of the veteran's symptoms.  Rather, he 
attributed the veteran's symptoms of dyspnea with exertion 
and morning cough to likely be the result of his smoking and 
chronic bronchitis.  Thus, the Board finds that the veteran 
does not meet the criteria for a compensable evaluation under 
the old Code 6802 since there is no evidence of pulmonary 
fibrosis, and the reported dyspnea on exertion has been 
medically shown to be not related to his service-connected 
right lung density.  

The January 2004 physician also noted that pulmonary function 
tests were in the low normal range and that the veteran 
showed no evidence of respiratory impairment at that time.  
Thus, even if VA were to assume for arguments sake that the 
pulmonary function findings are part and parcel of the 
veteran's service-connected right lung fibrous density, the 
results do not warrant a compensable evaluation under the 
revised Code 6845.  That is, the findings of FEV1 of 
89 percent predicted in August 2000, and 82 percent predicted 
in September 2002, do not meet the criteria for a 
compensable, 10 percent, rating.  

Furthermore, the Board finds that the veteran's right lung 
fibrous density is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that this condition has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it resulted in marked interference with the veteran's 
employment.

For the foregoing reasons, the preponderance of the evidence 
is against an increased, compensable, initial evaluation for 
the veteran's right lung fibrous density.  As such, the 
benefit-of-the-doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107.



C.  Prostatitis

Background

The veteran's service medical records show that he was 
treated for chronic prostatitis.  

On examination in August 1995, the veteran said that if he 
sat in a car or in a chair for any length of time, he had a 
sense of aching in the prostate area which he had been told 
he would probably have for the rest of his life.  Genitalia 
and rectal examinations were not performed.  It was noted 
that such examinations had been performed in January and were 
normal.  The veteran previously underwent a workup for cancer 
that was negative, and was currently on no medications.  He 
was diagnosed as having history of prostatitis, currently 
stable.  

The veteran reported during a November 1997 VA examination 
that prostatitis had been an ongoing problem.  He had been 
put on Cardura for the past month and said he still felt as 
if he were "sitting on a golf ball."  He reported 
continuing trouble dribbling, but said he was beginning to 
see some improvement in his nocturia.  The veteran was not 
examined for his prostatitis.  The examiner said that the 
veteran was recently examined by an urologist and had shown 
no significant changes from the previous examination.  The 
veteran was diagnosed as having prostatitis, ongoing, under 
current treatment, currently stable, and possibly slightly 
improved since recent treatment.

A December 1997 VA urology record notes that the veteran had 
definitely improved with Hytrin, but was not better.  His 
dosage of Hytrin was increased to 4 mg.  

In October 1998, the veteran was seen in a VA urology clinic 
with reported symptoms of urinary difficulty, nocturia, 
occasional dysuria, dribbling, urgency and straining.  The 
physician noted that when the veteran was off of Hytrin, his 
symptoms rapidly recurred.  He was noted to be improved at 
present and back on Hytrin.

A December 1998 record from the VA urology clinic reflects 
the veteran's report of nocturia once a night.  He was noted 
to have vague symptoms with a questionable stress/anxiety 
component and still taking Hytrin.

A January 2000 VA general examination report relays the 
veteran's continuing prostate problems.  He reported not 
being able to tolerate the alpha-blockers and the Hytrin 
which have caused him impotence and, according to him, chest 
pain.  Consequently, the veteran stopped taking the 
medication and continued to have problems with frequency, 
hesitancy, and a feeling like he was "sitting on a golf 
ball" at times when things flared up.  The veteran said he 
had had a recent PSA which he reported was normal.  A 
prostate exam was not performed at that time, but the 
examiner relayed the veteran's report that an examination in 
the past year showed that his prostate was slightly enlarged 
and tender.  The examiner diagnosed the veteran as having 
chronic prostatitis with symptoms as above.

A January 2000 VA progress note states that the veteran 
stopped taken Hytrin for his prostate in "July".

A March 2001 record from a VA urology clinic shows that the 
veteran was being seen for a followup for his lower urinary 
tract symptoms.  He had tried Flomax which he stopped due to 
mood disturbances, and tried Hytrin in the past which was not 
successful.  His symptoms consisted of nocturia times 1 and 
daytime frequency q.1 hour, no significant decrease in force 
of stream.  It is noted that the veteran drank a significant 
amount of water throughout the day, as well as three cups of 
coffee.  He had a long history of microscopic hematuria since 
the 1970s and had cystoscopies in 1978 and 1994, both of 
which were negative.  He had no history of gross pain or 
hematuria, no history of urinary tract infection over the 
last 2 years, and no history of urinary stones.  He was given 
an impression of lower urinary tract symptoms, primarily 
urinary frequency, which was probably behavioral, as well as 
the effect of his diet, including the caffeine.  

During a VA urology contract examination in January 2004, the 
veteran relayed to the examiner that he was able to start his 
stream without difficulty, go to the end, and had no 
intermittency.  He said he could stop his stream without 
difficulty.  He added that he sometimes had dribbling at the 
end and that it bothered him at times.  The examiner noted 
that it did not sound like this was a real significant 
problem.  The veteran said he felt like he emptied his 
bladder and went frequently in the daytime, but acknowledged 
that he drank a lot of fluids throughout the day.  He 
explained that he got a break every 40 to 60 minutes at work 
and went to the bathroom, but the examiner said it sounded 
like the veteran would get a break and then void rather than 
the other way around.  At night the veteran got up once a 
night and described his stream as fair.  He had no burning on 
urination and occasionally would have a little pain with 
urination.  He had no leakage with cough, sneeze, or urge.  
He had no blood in his urine and no blood in his ejaculate.  
He did have some trouble with erections and had difficulty 
maintaining them.  He was able to have intercourse.  The 
veteran reported times of uncomfortable pain in the perineal 
area.  He denied any urinary tract infections in the past 4 
to 5 years, no kidney or bladder stones, and no hematuria in 
the last several years.  

Examination findings showed the veteran's abdomen to be soft 
without tenderness or rebound in any quadrant.  There was no 
enlargement of his liver or spleen.  Genitourinary findings 
were normal.  His PSA was 0.74 in September 2002 and 0.48 in 
January 2004.  The examiner diagnosed the veteran as having 
chronic prostatitis by history.  He said that it did not 
appear that the veteran was suffering from any symptoms of 
chronic prostatitis at the moment.  His physical examination 
was normal and his history was noncontributory for a 
continuing problem of chronic prostatitis.  The examiner did 
not think the veteran needed any further studies or any 
treatment at that time.  

Discussion

The veteran's service-connected history of prostatitis is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.115b, Diagnostic Code 7527.

Pursuant to Code 7527, residuals of prostate gland injuries, 
infections, and hypertrophy are evaluated as voiding 
dysfunction or urinary tract infection, which ever is 
predominant.  Under 38 C.F.R. § 4.115a, voiding dysfunction, 
including continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must be 
changed less than two times per day, is evaluated as 20 
percent disabling.  Voiding dysfunction requiring the wearing 
of absorbent materials that must be changed two to four times 
per day is evaluated as 40 percent disabling.  Lastly, 
voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
four times per day is evaluated as 60 percent disabling.

Alternatively, under Diagnostic Code 7527 for urinary tract 
infection, infection that requires long-term drug therapy, 
one to two hospitalizations per year, and/or intermittent 
intensive management is evaluated as 10 percent disabling.  
Urinary tract infection that is recurrent and symptomatic, 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, is assigned an evaluation of 30 percent.  

Medical records over the years reflect the veteran's 
complaints of some dribbling, frequency and hesitancy, but no 
indication that he has been required to wear absorbent 
materials.  With respect to urinary frequency, the March 2001 
VA examiner noted that the veteran drank a significant amount 
of water during the day along with three cups of coffee, and 
attributed his frequency to "probably behavioral as well as 
the effect of his diet, including caffeine."  Similarly, a 
January 2004 VA examiner relayed that the veteran got a break 
at work every 40 to 60 minutes and went to the bathroom, and 
that it sounded like the veteran would get a break to void 
rather than the other way around.  He said that the veteran's 
report of sometimes getting dribbling at the end of his 
stream "did not sound like a real significant problem," and 
noted that he got up once a night to void with a fair stream.  
He said that the veteran had no burning on urination, but 
complained of occasional pain.  He also had no leakage with 
cough, sneeze or urge.  The examiner concluded by stating 
that it did not appear that the veteran was suffering from 
any symptoms of chronic prostatitis at that moment, and he 
had a normal physical examination.  As these findings show 
beginning from the date of the grant of service connection in 
June 1995, the veteran's prostatitis does not meet the 
criteria under Code 7527 for a compensable evaluation for 
voiding dysfunction.

Alternatively, neither does this disability meet the criteria 
for a compensable rating under Code 7527 for urinary tract 
infection.  The March 2001 VA examination report notes that 
there was no history of urinary tract infection over the last 
2 years, and the January 2004 VA examination report shows 
that the veteran denied any urinary tract infections in the 
past 4 to 5 years.  In short, the evidence does not show that 
the veteran has urinary tract infections that have or do 
require long-term drug therapy, one to two hospitalizations 
per year, and/or intermittent intensive management.  Medical 
records show that the veteran took the medication, Hytrin, 
from approximately 1997 to 1999; however, the medication was 
prescribed for symptoms associated with the veteran's 
prostatitis and not due to urinary tract infection.

Additionally, the Board finds that the veteran's history of 
prostatitis is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's history of prostatitis has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.

For the foregoing reasons, the preponderance of the evidence 
is against an increased, compensable, initial evaluation for 
the veteran's prostatitis.  As such, the benefit-of-the-doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107.

D.  Status Post Basal Cell Carcinoma Scar

Background

Service medical records show that a lesion was excised from 
the veteran's left cheek in October 1984.  Pathology reports 
confirmed a diagnosis of basal cell carcinoma.  

During an August 1995 VA examination, the veteran was 
diagnosed as having history of basal cell carcinoma of the 
face, resolved.  

A November 1997 VA examination report states that there had 
been no recurrence of basal cell carcinoma, but the veteran 
had had some freezing of some actinics on his face.  He had 
no other problems and was diagnosed as having residuals of 
excision of basal cell carcinoma, unchanged, and stable.  

A January 2000 VA examination report contains a diagnosis of 
status post basal cell carcinoma of the skin under the left 
eye, resolved.  

VA examination in September 2002 showed that the area where 
the basal cell carcinoma was removed had no visible scar and 
recurrence of cancer.  The veteran was diagnosed as having 
basal cell carcinoma completely excised without recurrence 
and no cosmetic defect. 

A March 2005 VA outpatient record shows that the veteran was 
being seen for two suspicious areas on his face.  He was 
given an impression of actinic keratoses on the bridge of his 
nose and left side of his face, and a nodular basal cell 
carcinoma underneath the right eye.  He also had calloused 
tissue on his right thumb.

During a VA skin examination in May 2005, the veteran 
reported a very occasional mild discomfort in the area of his 
left eye scar.  On examination he was noted to have a 1.5 cm 
by 1 mm linear incisional scar, which was well-hidden in a 
skin fold, lateral and inferior to the lateral canthus of the 
left eye.  The scar had normal pigmentation, was nontender, 
stable, and without adherence to underlying tissue.  A color 
photograph was not taken because the scar was 
"imperceptible".  The veteran was diagnosed as having basal 
cell carcinoma of the left cheek status post excision with a 
residual well-healed, nontender, stable incisional scar, as 
described.

Discussion

In February 1996, the RO granted service connection for 
excision of basal cell carcinoma and assigned a 
noncompensable rating.  

The regulations for evaluation of skin disabilities were 
revised, effective August 30, 2002. When regulations are 
changed during the course of an appeal, the criteria that are 
to the advantage of the veteran should be applied.  
VAOPGCPREC 3-2000.  See also 38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Under the old criteria, a 0 percent rating may be assigned 
under 38 C.F.R. § 4.118, Code 7800, for slight disfigurement 
to the head, face or neck.  A 10 percent rating is assigned 
for a moderate; disfiguring scar to the head, face or neck.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
rating may be assigned for scars which are superficial, 
tender and painful on objective demonstration.

Under the revised regulations for disfigurement of the head, 
face, or neck, a 10 percent rating is warranted where there 
is one characteristic of disfigurement.  A 30 percent rating 
is warranted where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 50 percent rating 
is warranted where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of two features of 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four of five characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

The 8 characteristics of disfigurement are: scar 5 or more 
inches (13 or more cm) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shinny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7801, a 10 percent rating is assigned 
for a scar on other than the head, face, or neck, that is 
deep (associated with underlying soft tissue damage) or that 
causes limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.). A 20 percent rating is awarded if the 
area or areas exceeds 12 square inches (77 sq. cm.).

If a scar on other than the head face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar will be assigned a maximum 
10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7803.  
Similarly, a scar that is superficial, painful on examination 
will be assigned a maximum 10 percent rating. 38 C.F.R. § 
4.118, Diagnostic Code 7804.  Finally, a scar may also be 
evaluated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Based on the medical evidence of record, the Board has 
determined that a compensable rating is not warranted for the 
veteran's status post excision of basal cell carcinoma scar 
under the left eye.  Under the revised Diagnostic Code 7800, 
a 10 percent rating is warranted when there is one 
characteristic of disfigurement.  The VA examiner in May 2005 
noted a 1.5 cm by 1mm linear incisional scar that was well-
hidden in the skin fold.  It had normal pigmentation, was 
nontender, stable, and without adherence to underlying 
tissue.  Prior examination findings, including in August 
1995, November 1997, January 2000, and September 2002, 
likewise show that the status post basal cell carcinoma of 
the skin under the left eye had resolved with no recurrence 
and no cosmetic defect.  The contour of the scar was not 
shown to be elevated or depressed, there was no tissue loss, 
there was no hypo-or hyper-pigmented in the area of the scar, 
and the skin texture was normal.  There was no inflammation, 
edema, or keloid formation.  There was no limitation of 
function.  The examiners noted that the scar is well healed 
with no residuals.

Considering the alternative diagnostic codes that potentially 
relate to the veteran's skin disorder, including Diagnostic 
Codes 7800, 7803 and 7804, the Board finds that a compensable 
rating is not warranted.  The examiner specifically noted 
that the scar is well-healed, stable, nontender, measures 
just 1.5 cm by 1 mm linear in length, and is not adherent to 
underlying tissue.  

Furthermore, the Board finds that the veteran's status post 
excision of basal carcinoma under the left eye is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that this 
condition has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with employment.

For the foregoing reasons, the preponderance of the evidence 
is against an increased, compensable, evaluation for the 
veteran's status post excision of basal carcinoma under the 
left eye.  As such, the benefit-of-the-doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Separate, 10 percent, evaluations for traumatic arthritis of 
the right and left knees for the period prior to January 13, 
1997, is granted; subject to the law and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 10 percent for traumatic arthritis 
of the right knee from January 13, 1997, is denied.

An evaluation in excess of 10 percent for traumatic arthritis 
of the left knee from January 13, 1997, is denied.

A compensable initial compensable evaluation for right lung 
fibrous density is denied.  



A compensable initial evaluation for chronic prostatitis is 
denied.

A compensable initial evaluation for status post excision of 
basal carcinoma under the left eye is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


